On Rehearing.
DUNKLIN, Chief Justice.
Counsel for both parties to this appeal have filed an agreement to correct a clerical error in the statement of facts wherein it is made to appear that the publication in the “Western World” with the heading “Hicks Arrested on Fraud Charge, Complaint Alleges Broker has Sold Stocks Short,” was of date “Aug. 4th, 1929,” while the true date of *910that publication was “Aug. 4th, 1928.” The letter on which the suit for libel was based was dated July 24, 1928. Accordingly, the statement in the opinion on original hearing that the publication was made more than a year after the wilting and mailing of that letter is likewise corrected to conform to the agreement above referred to. However, notwithstanding that error in the statement of facts, the writer of the original opinion adheres to his former conclusion that the publication was not admissible. ■
In I. & G. N. Ry. v. Wilkes, 68 Tex. 617, 5 S. W. 491, 2 Am. St. Rep. 515, our Supreme Court sustained a judgment for a balance of damages remaining after plaintiff had filed a remittitur, since the evidence was , ample to sustain the full amount found by the jury, and'the remittitur was voluntary and without any intimation from the trial judge that the verdict would be set aside as excessive, unless such remittitur was filed. Former decisions of the same court were reviewed with a final announcement of the general rule applicable under the different circumstances leading up to and inducing a judgment for the balance remaining after a remittitur is filed. And we believe our conclusion on the merits of the assignment of error which we have heretofore sustained to be in accord with the rule announced in that decision.
The order entered by the trial court upon hearing defendant’s motion for new trial recites that the motion would be sustained unless plaintiff would file a remittitur of the $15,000 found by the jury as exemplary damages and $38,000 of the amount found by the jury as actual damages, but that, if such re-mittitur be filed, a judgment would be rendered for the balance remaining of actual damages in the sum of $12,000. Upon that announcement by the court, plaintiff filed the remittitur suggested, after which judgment was rendered for such balance of $12,000 actual damages, and the motion for new trial was then overruled. The remittitur so filed by the plaintiff expressly recited that it was “without admitting that the verdict rendered herein is excessive,” and that’ it was filed “at the suggestion of the court.”
While there was no specific finding by the trial judgment that the evidence did not warrant damages in the amounts allowed by the jury, yet we believe it is quite apparent that the trial judge so concluded, and that such was his reason for requiring the remittitur..
It' may happen, as appellee insists, that since, as shown in the opinion' of the Texarkana Court of Appeals, the jury found in plaintiff’s favor for $20,000 on the former trial, and on the last trial another verdict was returned for $65,000, a third jury will allow damages for at least the amount for which the last judgment was entered, yet we do not feel that such a probability is any proper ground for an affirmance of the judgment now under review.
The motion for rehearing is overruled.